         Case 1:20-cv-00712-JLT Document 5 Filed 05/26/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    MARK THOMAS MCCOMBS,                               Case No. 1:20-cv-00712-JLT (PC)

12                        Plaintiff,                     ORDER TO SUBMIT APPLICATION
                                                         TO PROCEED IN FORMA PAUPERIS
13            v.
                                                         OR PAY FILING FEE
14    S. SHERMAN, et al.,
                                                         30-DAY-DEADLINE
15                        Defendants.
16

17           Plaintiff has filed an application to proceed in forma pauperis pursuant to 28 U.S.C. §

18   1915. (Doc. 2.) However, the application is unsigned. Accordingly, the Court ORDERS Plaintiff,

19   within 30 days of the date of service of this order, to complete, sign and submit the attached

20   application to proceed in forma pauperis or pay the $400 filing fee for this action. No requests for

21   extension will be granted without a showing of good cause. Failure to comply with this order will

22   result in dismissal of this action.

23
     IT IS SO ORDERED.
24

25       Dated:     May 26, 2020                               /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
